NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0478n.06

                                           No. 19-4243

                          UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                   FILED
                                                                                Aug 13, 2020
 UNITED STATES OF AMERICA,                               )                  DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )
                                                                ON APPEAL FROM THE
 v.                                                      )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE
 MELVIN ENRIQUEZ RIOS,                                   )
                                                                NORTHERN DISTRICT OF
                                                         )
                                                                OHIO
        Defendant-Appellant.                             )
                                                         )


       BEFORE:        BOGGS, SUTTON, and WHITE, Circuit Judges

       BOGGS, Circuit Judge. Defendant Melvin Rios appeals his eighteen-month sentence for

transportation of aliens not lawfully present in the United States, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii). On appeal, Rios argues that the length of his prison sentence is procedurally

unreasonable. He claims that the district court relied on an erroneous fact in imposing his within-

Guidelines sentence, because the court made a statement during sentencing that Rios’s sentence

was similar to those imposed by the sentencing judge in comparable cases. For the following

reasons, we affirm Rios’s sentence.

                                       I. BACKGROUND

                                      A. Factual Background

       Rios was apprehended by the Ohio State Highway Patrol during a traffic stop in Wood

County, Ohio on July 15, 2019. He was traveling in a car along with seven other non-English

speaking individuals who had no identification or personal belongings with them, and all of whom
No. 19-4243, United States v. Rios


were subsequently detained on suspicion of human smuggling. Although Rios was not driving at

the time of the traffic stop, the investigation by the U.S. Border Patrol determined that he was the

driver of the car until he requested one of the passengers to replace him temporarily so that Rios

could rest. Rios told the U.S. Border Patrol agents that he most recently entered the United States

illegally in August 2014 in Texas. When looking for work outside of Home Depot in Texas, he

was approached by an individual who offered to pay Rios $100 for each person that he would

transport to Chicago, Illinois and Laurel, Maryland. Rios was instructed to pick up a sports utility

vehicle with eight passengers from a gas station in McAllen, Texas and was given money for travel

expenses. By the time he was stopped by state troopers in Ohio, he had already dropped off one

person in Chicago and still had $1,000 in cash for travel expenses. Rios was supposed to receive

his payment when he returned the car to the same gas station in Texas. The seven individuals and

Rios were determined to be aliens who entered the United States illegally and who were citizens

of several countries. Rios confirmed that, although he was not certain, he believed the passengers

of the car to be undocumented aliens. The seven passengers were since deported without a

sentence of imprisonment, because they had only committed a first-time illegal reentry after prior

removal.

                                 B. District Court Proceedings

       The complaint against Rios alleged a violation of 8 U.S.C. § 1326(a), illegal reentry, and

seven counts of violating 8 U.S.C. § 1324(a)(1)(A)(ii), transportation of aliens not lawfully present

in the United States. He was indicted for seven counts of violating § 1324(a)(1)(A)(ii) and pled

guilty to all counts without the benefit of a plea agreement.

       Rios’s sentencing hearing was conducted in conjunction with the sentencing of another

defendant convicted under 8 U.S.C. § 1326(a), illegal reentry. The district court addressed


                                                -2-
No. 19-4243, United States v. Rios


introductory remarks to both defendants, stressing its understanding of the reasons people come to

the United States unlawfully, the recently increased enforcement of immigration laws, and the

importance of the deterrent effect of criminal sentencing of those who cross our borders illegally.

The district court proceeded to sentence Rios and then the other defendant individually.

       According to the presentence report, Rios’s offense level after reduction for acceptance of

responsibility was thirteen with criminal history of I, resulting in a Guidelines range of twelve to

eighteen months of imprisonment with a statutory maximum of ten years for each violation of §

1324(a)(1)(A)(ii) under 8 U.S.C. § 1324(a)(1)(B)(i). The presentence report also showed that Rios

was previously removed from the United States via Texas as an inadmissible alien both in 2000

and in 2012, that he had a Texas DUI arrest and a reckless-driving conviction in 2007, and a Texas

DUI conviction in 2012. He only received one criminal-history point, for the 2012 DUI conviction.

Rios did not object to his presentence report.

       During Rios’s sentencing hearing, the government requested a sentence of eighteen

months, while Rios requested a variance below twelve months. Rios’s counsel justified the

downward-variance request by pointing out Rios’s non-violent treatment of the transported aliens

and Rios’s not being part of a larger operation.

       The district court sentenced Rios to eighteen months. Rios did not object, other than to the

court’s not granting the downward variance.

       On appeal, Rios argues that the length of his prison sentence is procedurally unreasonable

based on the statements made by the court during Rios’s sentencing.




                                                   -3-
No. 19-4243, United States v. Rios


                                         II. DISCUSSION

                         A. Standard of Review and Statement of Law

       This court reviews sentencing decisions deferentially for abuse of discretion. Gall v.

United States, 552 U.S. 38, 56 (2007). This review has two separate and distinct components:

procedural reasonableness and substantive reasonableness. United States v. Bolds, 511 F.3d 568,

578 (6th Cir. 2007).

       “A district court commits a procedural error by ‘failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.’” United States v. Sexton, 894 F.3d 787, 797 (6th Cir. 2018) (quoting

Gall, 552 U.S. at 51). Where a sentence is allegedly based on erroneous information, “[t]he

defendant must establish that the challenged evidence is materially false or unreliable.” United

States v. Adams, 873 F.3d 512, 517 (6th Cir. 2017) (internal quotation mark and citations omitted).

We will find that “the district court abused its discretion only if it based the defendant’s sentence

on that erroneous information. To determine whether a court relied upon erroneous information,

an appellate court should analyze whether the sentence might have been different in the absence

of that information.” Id. at 518 (alterations and internal quotation marks omitted) (quoting United

States v. Wilson, 614 F. 3d 219, 224 n.3 (6th Cir. 2010)).

       Failing to object at all to a procedural error (for example, a district court’s miscalculation

of the Guidelines range) will subject a procedural challenge to plain-error review. Molina-

Martinez v. United States, 136 S. Ct. 1338, 1342–43 (2016).

       Under United States v. Olano, 507 U.S. 725 (1993), we have discretion to remedy a plain

error provided that certain conditions are met: (1) the error has not been intentionally relinquished

or abandoned, id. at 732–33; (2) the error is plain, i.e., clear and obvious, id. at 734; (3) the error

                                                 -4-
No. 19-4243, United States v. Rios


has affected the defendant’s substantial rights, ibid., meaning that the defendant “must ‘show a

reasonable probability that, but for the error,’ the outcome of the proceeding would have been

different.” Molina-Martinez, 136 S. Ct. at 1343 (quoting United States v. Dominguez Benitez, 542

U.S. 74, 76, 83 (2004)). But even if these conditions are met cumulatively, “the court should not

exercise that discretion unless the error ‘seriously affect[s] the fairness, integrity or public

reputation of judicial proceedings.’” Olano, 507 U.S. at 732 (alteration in original) (quoting United

States v. Young, 470 U.S. 1, 15 (1985)).

       We review all claims of substantive error for abuse of discretion and reasonableness,

affording a rebuttable presumption of reasonableness to a properly calculated sentence that is

within the Guidelines. United States v. Vonner, 516 F.3d 382, 389–90 (6th Cir. 2008) (en banc).

Defendants are not required to refer to the “reasonableness” of a sentence to preserve substantive

claims for appeal; they simply need to bring the claimed error to the court’s attention. Holguin-

Hernandez v. United States, 140 S. Ct. 762, 766 (2020).

       Substantive reasonableness focuses on whether a sentence is too long and whether “the

court placed too much weight on some of the § 3553(a) factors and too little on others in sentencing

the individual.” United States v. Bailey, 931 F.3d 558, 562 (6th Cir. 2019) (quoting United States

v. Rayyan, 885 F.3d 436, 442 (6th Cir. 2018)). “The point is not that the district court failed to

consider a factor or considered an inappropriate factor; that’s the job of procedural

unreasonableness.” Bailey, 931 F.3d. at 562 (quoting Rayyan, 885 F.3d at 442).

                                 B. Procedural Reasonableness

       Rios argues that his sentence is procedurally unreasonable because the district court relied

on clearly erroneous information. Rios claims that the district court relied on an erroneous fact in

imposing his sentence when the court made a statement during sentencing that Rios’s sentence


                                                -5-
No. 19-4243, United States v. Rios


was similar to those imposed by the sentencing judge in comparable cases. He argues that the

court had a clearly erroneous understanding of its own prior sentences under 8 U.S.C. § 1324.

       Rios also claims that his counsel objected to the general reasonableness of the sentence and

to the district court’s refusal to consider a variance, which preserves the alleged error of the

sentencing court. We disagree. Rios did not object to the alleged procedural error during his

sentencing hearing. His counsel raised no objections to the corrected presentence report, and had

no objections to the imposition of the sentence, other than lodging his objection to the court’s not

granting a downward variance from the Sentencing Guidelines:

       THE COURT: Counsel, anything you wish I say further about the 3553(a) factors?
       MR. MELCHING: No, Your Honor. Thank you.
       THE COURT: Ms. Cahoon?
       MS. CAHOON: No, Your Honor. We would just respectfully object to the variance.
       ...
       THE COURT: Does any—counsel have any objection not previously made to any
       part of these proceedings?
       MR. MELCHING: No, Your Honor.
       MS. CAHOON: Nothing additional, Your Honor.

But simply raising objections to the length of the sentence does not preserve an alleged procedural

error for appellate review. As the Supreme Court noted,

       [a] defendant who, by advocating for a particular sentence, communicates to the
       trial judge his view that a longer sentence is “greater than necessary” has thereby
       informed the court of the legal error at issue in an appellate challenge to the
       substantive reasonableness of the sentence. He need not also refer to the standard
       of review.

Holguin-Hernandez, 140 S. Ct. at 766–67 (emphasis added).              Holguin-Hernandez further

explained that by advocating for a shorter sentence, a defendant “argu[es], in effect, that this

shorter sentence would have proved ‘sufficient,’ while a [longer] sentence . . . would be ‘greater




                                                -6-
No. 19-4243, United States v. Rios


than necessary’ to ‘comply with’ the statutory purposes of punishment. Id. at 767 (quoting 18

U.S.C. § 3553(a)).

       Rios requested a downward variance from his Sentencing Guidelines range of twelve to

eighteen months, citing Rios’s benign, non-violent treatment of the transported aliens, his status

as a low-level middleman rather than being part of a larger, complex trafficking operation, his lack

of criminal history aside from one DUI conviction, and his cooperation with law enforcement.

Rios’s raising an objection to the sentence on those grounds preserves a potential substantive

reasonableness error for appellate review. See Holguin-Hernandez, 140 S. Ct. at 766–67. But

Rios does not challenge the substantive reasonableness of his sentence; instead, he appeals the

procedural reasonableness of his sentence, alleging that the sentence was based on a clearly

erroneous fact.   However, Rios never objected to that allegedly clearly erroneous fact at

sentencing. Therefore, we would ordinarily review his sentence under the plain-error standard.

Rios counters, however, that applying plain-error review is unfair because it would require that

“[his] counsel should have been ready, at sentencing, to anticipate the district court’s [allegedly

erroneous] statement” and have information in hand, “with no opportunity for confirmation,” to

challenge that statement immediately or risk forfeiting “all but plain error on review.” Thus, he

argues that the abuse-of-discretion standard applies. Because it makes no difference to the

outcome, we need not decide this issue.

       Rios alleges that the district court relied on only two factors in imposing the sentence at

the high end of the Guidelines: deterrence and the need to impose a sentence similar to those given

in similar cases. In so doing, Rios focuses on one statement made by the district court during his

sentencing hearing when imposing a term of eighteen months of imprisonment: “And this is a

term that is similar to those that I’ve imposed in similar cases of this sort.” Rios treats this



                                                -7-
No. 19-4243, United States v. Rios


statement as key to the court’s decision to impose a top-of-the-Guidelines sentence and engages

on appeal in a laborious analysis of the court’s docket in an attempt to disprove the court’s

statement. He analyzes the judge’s cases by court location and offense, arrives at only six

comparable cases and, by examining this sample, concludes that his sentence of eighteen months

is thirty percent longer than the highest of the sample, and almost double the average sentence in

the sample. Effectively, Rios is now fact-checking the court to prove his point that the court relied

on a clearly erroneous understanding of its own sentencing practices under 8 U.S.C. § 1324.

       But Rios places altogether too much weight on this one passing statement in a hearing

where the court also spoke extensively about the recently increased enforcement of immigration

laws, about the increase in the severity of sentences in the past two or three years, and about the

utmost importance of deterrence, both individual and public. The court stated deterrence as the

very reason to impose a top-of-the-Guidelines sentence here:

       The reason for my very severe sentence is very simple. If people can’t get beyond
       the border and have some sense of confidence that they will be able to get behind
       the border, then it’s less likely that they’ll try to come to our country. And my
       purpose is both individual deterrence and public deterrence. Hope that the
       government undertakes to publicize this sentence, perhaps not here but in the
       [S]outhwest.

Although Rios was not sentenced in this case under 8 U.S.C. § 1326(a), illegal reentry, his

presentence report noted that he was removed from the United States as an “alien inadmissibly” in

the country twice before, in 2000 and in 2012. The court was therefore aware that Rios was himself

a repeat offender of the immigration laws, aside from his most recent violation of 8 U.S.C. §

1324(a)(1)(A)(ii), transporting aliens not lawfully present in the United States. Rios does not

provide sufficient detail on the cases that he contends are comparable for us to determine whether

they are in fact comparable. He does not always mention whether the defendants in those cases




                                                -8-
No. 19-4243, United States v. Rios


were themselves repeat illegal-reentry offenders, nor does he reference the applicable Sentencing

Guidelines range in each case.

        But even if we were to agree with Rios that we should disregard the hundreds of

sentencings related by the sentencing judge when sitting by designation in other jurisdictions, or

the recent trend of increasing the length of sentences for immigration offenses, which was

explained by the district court, Rios still cannot establish that the district court relied on a clearly

erroneous fact.

        Rios has not shown that the district court in fact committed an error by making a statement

about Rios’s eighteen-month sentence being similar to others imposed in similar cases, since Rios

focused only on six cases within the Northern District of Ohio handled by his sentencing judge

from 2012 to 2018. But during its introductory remarks about increased enforcement and longer

sentences, the sentencing court made the following comment:

        A year or so ago I was sitting at a border court Las Cruces, which I’ve done a great
        deal often. I’ve done that off and on for about eight or ten years, Tucson, Phoenix,
        Las Cruces, Del Rio, Laredo . . . . Last time I was in Las Cruces I handled, I don’t
        know, 100 or so sentencings in a week the week I was there, that’s pretty customary.

In his Reply Brief, Rios alleges that his further research yielded only six additional cases from

New Mexico, all of which involved sentences shorter than his. While Rios is trying hard to show

that the district court committed a clear error by stating that Rios’s sentence was comparable to

others, we are not convinced. The alleged error of relying on faulty recollection of sentencing

practices by the district court was anything but clear, especially as Rios’s claim required labor-

intensive docket research yielding only tenuous results.

        But more importantly, Rios cannot show that the alleged error was material or affected his

substantial rights because Rios cannot show that the alleged error “actually served as the basis for

the sentence,” Adams, 817 F.3d at 517 (internal quotation marks and citation omitted), or was

                                                  -9-
No. 19-4243, United States v. Rios


prejudicial, i.e., that it “affected the outcome of the district court proceedings,” Olano, 507 U.S. at

734.

       Rios makes a tenuous argument that the district court’s past sentencing practice must have

been “an important factor” in imposing his top-of-the-Guidelines sentence, because deterrence

alone would have resulted in a lower sentence, based on the actual sentencing history of the district

court for § 1324 offenses. Therefore, Rios argues, his own sentence would have been substantially

lower if the district court relied on the correct length of other sentences. We disagree.

       Rios cannot show that the district court relied on the “fact” that it imposed similar sentences

in the past. The challenged statement is just one sentence in a long soliloquy stressing the need

for increased deterrence and enforcement of immigration laws. It was included along with

sympathetic statements about the situation in places such as Mexico and the judge’s personal ties

to Latin America, a plea for defendants to think about their families when the breadwinner becomes

incarcerated for violations of immigration laws, warnings about cooperation between the police

and U.S. Immigration and Customs Enforcement, and commentary about recent technological

advances in securing the Southern border. The district court also noted higher sentences for

immigration offenses recently compared to two or three years ago and warned Rios that, if he was

apprehended again in the United States after his deportation, he would likely receive a sentence of

imprisonment of twenty-four months or more. With that as backdrop, a passing remark of the sort

“[a]nd this is a term that is similar to those that I’ve imposed in similar cases of this sort” hardly

was determinative of the imposed sentence. This conclusion is supported by the district court’s

denial of Rios’s motion for compassionate release some six months later. The district court

rejected Rios’s argument that it had sentenced Rios for longer than was appropriate due to the




                                                 -10-
No. 19-4243, United States v. Rios


district court’s misunderstanding of its prior sentences in similar cases, stressing that Rios’s top-

of-the-Guidelines sentence was based on its view that Rios’s offense was “very serious.”

                                       III. CONCLUSION

       For the reasons stated above, we AFFIRM the district court’s sentence.




                                                -11-